UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Tweeter Home Entertainment Group, Inc., etal.Case Number:07-10787 (PJW) Debtors Jointly Administered Hon. Peter J. Walsh MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month. Submit copy of report to any official committee appointed in the case. REQUIRED DOCUMENTS Form No. Document Complete Explanation Attached Affidavit/Supplement Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of Debtor's bank reconciliations) MOR-1a X X Schedule of Professional Fees Paid MOR-1b X X Copies of bank statements Cash disbursements journals Statement of Operations MOR-2 X Balance Sheet MOR-3 X Status of Postpetition Taxes MOR-4 X Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Postpetition Debts MOR-4 X Listing of aged accounts payable MOR-4 X Accounts Receivable reconciliation and Aging MOR-5 X Debtor Questionnaire MOR-5 X MOR I declare under penalty of perjury(28 U.S.C. Section 1746 ) that the information contained in this monthly operating report (including attached schedules) is true and correct to the best of my knowledge, information and belief. Signature of Debtor Date Signature of Joint Debtor Date /s/ Gregory W. Hunt 10/29/07 Signature of Authorized Individual Date Gregory W. Hunt 10/29/07 Printed Name of Authorized Individual Date Page 1 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Tweeter Home Entertainment Group, Inc., etal.Case Number:07-10787 (PJW) Debtors Jointly Administered Hon. Peter J. Walsh NEW ENGLAND AUDIO CO., INC. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be per the Debtor's books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed.The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns.The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1).Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)] BANK ACCOUNT CURRENT MONTH CUMULATIVE OPER PAYROLL TAX OTHER ACTUAL ACTUAL CASH BEGINNING OF MONTH $1,751,382 $- $- $- $1,751,382 $1,751,382 RECEIPTS CASH SALES 19,360,078 - - - 19,360,078 19,360,078 ACCOUNTS RECEIVABLE - LOANS AND ADVANCES - SALE OF ASSETS - OTHER (ATTACH LIST) - TRANSFERS (FROM DIP ACCTS) - TOTAL RECEIPTS 19,360,078 - - - 19,360,078 19,360,078 DISBURSEMENTS AP CHECK REGISTER (1,521,950) - - - (1,521,950) (1,521,950) WIRES (16,312,886) - - - (16,312,886) (16,312,886) PROFESSIONAL FEES - U.S. TRUSTEE QUARTERLY FEES - COURT COSTS - TOTAL DISBURSEMENTS (17,834,836) - - - (17,834,836) (17,834,836) NET CASH FLOW 1,525,242 - - - 1,525,242 1,525,242 (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH $3,276,624 $- $- $- $3,276,624 $3,276,624 * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE THE FOLLOWING SECTION MUST BE COMPLETED TOTAL DISBURSEMENTS $(17,834,836) LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS - PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow account) - TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES $(17,834,836) FORM MOR-1 Note: All of the Debtors disbursement accounts are in the name of New England Audio Co, Inc except for the manual payroll account is in the name of Tweeter Home Entertainment Group, Inc.Disbursements for both debtors are summarized herein. Page 2 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Tweeter Home Entertainment Group, Inc., etal.Case Number:07-10787 (PJW) Debtors Jointly Administered Hon. Peter J. Walsh TWEETER HOME ENTERTAINMENT GROUP, INC. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be per the Debtor's books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed.The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns.The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1).Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)] BANK ACCOUNT CURRENT MONTH CUMULATIVE OPER PAYROLL TAX OTHER ACTUAL ACTUAL CASH BEGINNING OF MONTH $- $151,056 $- $- $151,056 $151,056 RECEIPTS CASH SALES - ACCOUNTS RECEIVABLE - LOANS AND ADVANCES - SALE OF ASSETS - OTHER (ATTACH LIST) - TRANSFERS (FROM DIP ACCTS) - 785,590 - - 785,590 785,590 TOTAL RECEIPTS - 785,590 - - 785,590 785,590 DISBURSEMENTS PAYROLL ISSUED - PROFESSIONAL FEES - U.S. TRUSTEE QUARTERLY FEES - COURT COSTS - TOTAL DISBURSEMENTS - NET CASH FLOW - 785,590 - - 785,590 785,590 (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH $- $936,646 $- $- $936,646 $936,646 * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE THE FOLLOWING SECTION MUST BE COMPLETED TOTAL DISBURSEMENTS $- LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS - PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow account) - TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES $- FORM MOR-1 Page 3of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Tweeter Home Entertainment Group, Inc., etal.Case Number:07-10787 (PJW) Debtors Jointly Administered Hon. Peter J. Walsh BANK RECONCILIATIONS Continuation Sheet for MOR-1 A bank reconciliation must be included for each bank account. The Debtor's bank reconciliation may be submitted for this page. Note: On a monthly basis, the Debtor does prepare bank account reconciliations.However, as of the filing of this MOR, the account reconciliations were not completed.As soon as practical, the Debtor will provide copies of the bank account reconciliations. Page 4 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Tweeter Home Entertainment Group, Inc., etal.Case Number:07-10787 (PJW) Debtors Jointly Administered Hon. Peter J. Walsh SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID This schedule is to include all retained professional payments from case inception to current month. Note: The deadline for filing monthly fee applications was July 25, 2007, for the period 6/11/07 through 6/30/07.Therefore, as of the date of this monthly operating report, no professional fees or expenses have been authorized or paid by the Debtor. Page 5 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Tweeter Home Entertainment Group, Inc., etal.Case Number:07-10787 (PJW) Debtors Jointly Administered Hon. Peter J. Walsh STATEMENT OF OPERATIONS (Income Statement) The Statement of Operations is to be prepared on an accrual basis.The accrual basis of accounting recognized revenue when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid. 6/11 - 6/30 Cumulative Filing to Date Revenue $19,360,078 $19,360,078 Cost of Goods Sold 13,732,339 13,732,339 Gross Profit 5,627,739 5,627,739 Controllable Expenses 4,082,217 4,082,217 Non-Controllable Expenses 2,206,737 2,206,737 Total Operating Expenses 6,288,953 6,288,953 Operating Income (661,215) (661,215) Other Income / Expense 401,771 401,771 Earnings before Tax (1,062,986) (1,062,986) Taxes - - Net Income $(1,062,986) $(1,062,986) * "Insider" is defined in 11 U.S.C. Section 101(31). FORM MOR-2 Note The Debtors keep consolidated books and records.To provide Statement of Operations by Debtor would be unduly burdensome and time consuming. Page 6of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Tweeter Home Entertainment Group, Inc., etal.Case Number:07-10787 (PJW) Debtors Jointly Administered Hon. Peter J. Walsh BALANCE SHEET The Balance Sheet is to be completed on an accrual basis only.Pre-petition liabilities must be classified separately from postpetition obligations. BALANCE SHEET 11-Jun-07 30-Jun-07 Current assets Cash and cash equivalents includes cash in stores $ 1,902,438 $ 4,213,270 Accounts receivable 3,560,674 5,881,931 Inventory 47,173,213 43,346,195 Deferred tax assets - - Prepaid expenses and other current assets 11,435,232 12,919,992 Total current assets 64,071,557 66,361,388 Property and equipment 65,021,337 61,642,188 Long term investments 3,380,180 3,503,911 Intangible assets - net - - Other assets 914,973 874,560 Goodwill 4,375,723 4,375,723 Total Assets $ 137,763,770 $ 136,757,770 Liabilities not Subject to Compromise (Postpetition) Current portion of long-term debt $ 716,593 $ 747,120 Total Accounts Payable - 852,247 Total Postpetition Liabilities 716,593 1,599,367 Liabilities Subject to Compromise (Pre-Petition) Deferred Consideration 2,771,587 2,725,754 Accrued Expenses 35,581,646 31,303,929 Customer Deposits 15,365,465 13,428,156 Pre-petition A/P 27,523,625 31,454,031 Total Pre-Petition Liabilities 81,242,323 78,911,870 Secured Bank Debt 20,879,643 27,048,473 Other long-term liabilities Accrued income taxes 951,185 951,185 LT restructuring & discontinued store reserve 3,832,198 3,784,339 Rent Related Accruals 22,335,504 17,983,283 Total other long-term liabilities 27,118,887 22,718,807 Total liabilities 129,957,446 130,278,517 Total Stockholder's Equity 7,806,324 6,479,253 Total liabilities and stockholder's equity $ 137,763,770 $ 136,757,770 FORM MOR-3 Note The Debtors keep consolidated books and records.To provide Balance Sheet by Debtor would be unduly burdensome and time consuming. Page 7of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Tweeter Home Entertainment Group, Inc., etal.Case Number:07-10787 (PJW) Debtors Jointly Administered Hon. Peter J. Walsh STATUS OF POSTPETITION TAXES The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero. Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes. Attach photocopies of any tax returns filed during the reporting period. FEDERAL Tax Liability Amount Withheld or Accrued Amount Paid Tax Liability Withholding $ - $ 1,216,173 $ 1,009,161 $ 207,011 FICA-Employee - 884,201 698,090 186,110 FICA-Employer - 884,201 698,090 186,110 Unemployment - 2,995 2,498 497 Income - Other - Total Federal Taxes - 2,987,569 2,407,840 579,728 State and Local Withholding - 284,316 236,181 48,136 Sales - 1,344,675 - 1,344,675 Excise - 57,669 40,368 17,301 Unemployment - 35,106 29,642 5,464 Real Property - Personal Property - Other - 12,509 - 12,509 Total State and Local - 1,734,275 306,191 1,428,084 Total Taxes $ - $ 4,721,844 $ 2,714,031 $ 2,007,813 SUMMARY OF UNPAID POSTPETITION DEBTS Attach aged listing of accounts payable Accounts Payable Aging 0-30 31-60 61-90 Over 90 Total Total Accounts Payable $(5,692,116) (2,433,443) (594,027) (847,154) $ (9,566,740) Explain how and when the Debtor intends to pay any post-due postpetition debts. * "Insider" is defined in 11 U.S.C. Section 101(31). FORM MOR-4 Page 8 of 9 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Tweeter Home Entertainment Group, Inc., etal.Case Number:07-10787 (PJW) Debtors Jointly Administered Hon. Peter J. Walsh ACCOUNTS RECEIVABLE RECONCILIATION AND AGING Accounts Receivable Aging 0-30 31-60 61-90 Over 90 Total Total Accounts Receivable $990,482 $132,800 $43,307 $241,808 $1,408,401 DEBTOR QUESTIONNAIRE Must be completed each month Yes No 1. Have any assets been sold or transferred outside the normal course of business this reporting period?If yes, provide explanation below. X 2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?If yes, provide an explanation below. X 3. Have all postpetition tax returns been timely filed?If no, provide an explanation below. X 4. Are workers compensation, general liability and other necessary insurance coverage's in effect?If no, provide an explanation below. X 5. Has any bank account been opened during the reporting period?If yes, provide documentation identifying the opened account(s).If an investment account has been opened provide the required documentation pursuant to the Delaware Local Rule 4001-3. X FORM MOR-5 Notes: During the monthly reporting period, the Debtors continued with a going out of business (“GOB”) sale at certain locations.These GOB sales were approved by the court The Debtors opened 1 account on 6/14/07 for wire and check disbursement. Bank of America account# 4426430962 Page 9 of 9
